       Case 1:12-cv-01567-CCC Document 184 Filed 04/21/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                           :   CIVIL ACTION NO. 1:12-CV-1567
PENNSYLVANIA, PENNSYLVANIA                :
GAME COMMISSION,                          :   (Chief Judge Conner)
                                          :
                   Plaintiff              :
                                          :
            v.                            :
                                          :
THOMAS E. PROCTOR HEIRS                   :
TRUST and MARGARET PROCTOR                :
TRUST,                                    :
                                          :
                   Defendants             :

                                     ORDER

      AND NOW, this 21st day of April, 2020, upon consideration of the cross-

motions (Docs. 94, 123) for partial summary judgment filed by defendants Thomas

E. Proctor Heirs Trust and Margaret O.F. Proctor Trust (collectively, “Proctor

Trusts”) and plaintiff Commonwealth of Pennsylvania, Pennsylvania Game

Commission (“Game Commission”), and Chief Magistrate Judge Susan E. Schwab’s

report (Doc. 155) and recommendations, and for the reasons stated in the

accompanying memorandum, it is hereby ORDERED that:

      1.    Judge Schwab’s report (Doc. 155) is ADOPTED only to the extent set
            forth in the accompanying memorandum.

      2.    The Game Commission’s motion (Doc. 123) for partial summary
            judgment is DENIED.

      3.    The Proctor Trusts’ motion (Doc. 94) for partial summary judgment is
            DENIED.
 Case 1:12-cv-01567-CCC Document 184 Filed 04/21/20 Page 2 of 2



4.   The Proctor Trusts’ motion (Doc. 136) to strike declaration of J.C.
     Wilkinson, III, is GRANTED in part and DENIED in part as more fully
     set forth in Judge Schwab’s report (Doc. 155) and our accompanying
     memorandum.

5.   A telephonic status conference call is scheduled for Thursday, May 7,
     2020, at 10:00 a.m. Counsel for plaintiff shall initiate the call to
     Chambers at (717) 221-3945. At the time the call is placed, all parties
     shall be on the line and prepared to discuss the status of the case and a
     tentative schedule for pretrial and trial proceedings in light of the
     accompanying memorandum and this order.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania




                                  2
